     Case: 3:18-cv-00069-CVG-RM Document #: 7 Filed: 02/05/19 Page 1 of 1



                      IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN


 CROWN BAY MARINA, L.P.,                         )
                                                 )
                       Plaintiff,                )
                                                 )
                vs.                              )                Civil No. 2018-69
                                                 )
 JEFFREY EPSTEIN & MICHELLE’S                    )
 TRANSPORTATION COMPANY, LLC,                    )
 et al.,                                         )
                                                 )
                       Defendants.               )
                                                 )

                                             ORDER

       This matter is before the Court sua sponte. Upon review of the record, the Court notes that

the docket reflects no proof of service upon, nor entry of appearance on behalf of, the defendants

in this matter. Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, service of a summons

and complaint is to be effectuated upon all named defendants within 90 days of the filing of the

complaint, with proof of same being filed with the court. See Ayres v. Jacobs & Crumplar, P.A.,

99 F.3d 565, 569 (3d Cir. 1996) (explaining Rule 4 “sets forth the procedure by which a court

obtains personal jurisdiction over the defendant”).      The premises considered, it is hereby

ORDERED as follows:

       (1)   Plaintiff shall, no later than February 19, 2019, either file proof of service on the
             defendants, or show cause why this action should not be dismissed for failure to effect
             timely service; and

       (2)   Failure to file proof of service or show cause by the designated deadline may result
             in dismissal of this action.


Dated: February 5, 2019                                 S\___________________________
                                                            RUTH MILLER
                                                            United States Magistrate Judge
